           Case 1:21-cv-01388-MLB Document 1 Filed 04/07/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

CORNELIOUS TUGGLE,

       Plaintiff,                                  CIVIL ACTION FILE
                                                   NO.: ______________
v.
                                                   JURY TRIAL DEMANDED
DOKO HAY d/b/a DHUGOHAY
TRUCKING,

       Defendant.


                             NOTICE OF REMOVAL


TO: THE JUDGES, UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

      Defendant Doko Hay d/b/a Dhugohay Trucking removes the civil action

captioned Cornelious Tuggle v. Doko Hay d/b/a Dhugohay Trucking, Civil File

Action No.: 21-A-760 from the State Court of Cobb County, Georgia to the United

States District Court for the Northern District, Atlanta Division. Removal is based

upon the following:

     Removal Based on Diversity Jurisdiction Pursuant to 28 U.S.C. § 1441

      1.      This Court has original jurisdiction of this matter pursuant to 28 U.S.C.

§ 1332 and this matter may be removed to this Court under 28 U.S.C. § 1441(a).



                                           1
           Case 1:21-cv-01388-MLB Document 1 Filed 04/07/21 Page 2 of 7




                                Description of Suit

      2.      Plaintiff filed a Complaint for Damages (“Complaint”) against

Defendant Doko Hay d/b/a Dhugohay Trucking alleging negligence related to a

motor vehicle accident that occurred on or about October 16, 2019 in Cobb County,

Georgia. [Plaintiff’s Complaint, March 1, 2021, Ex. 1].

      3.      Defendant Doko Hay d/b/a Dhugohay Trucking filed an Answer in

response to Plaintiff’s Complaint on or about April 7, 2021. [Answer of Defendant,

April 7, 2021, Ex.2].

                     Compliance with Deadline for Removal

      4.      The notice of removal of a civil action or proceeding shall be filed

within thirty (30) days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading setting forth the claim for relief upon

which such action or proceeding is based. 28 U.S.C. § 1446(b)(1).

      5.      Defendant Doko Hay d/b/a Dhugohay Trucking was served with

Summons and Complaint on March 8, 2021. [Affidavit of Service – Doko Hay d/b/a

Dhugohay Trucking, March 17, 2021, Ex. 3]

      6.      This Notice of Removal is timely filed pursuant to 28 U.S.C. §

1446(b)(1).




                                         2
           Case 1:21-cv-01388-MLB Document 1 Filed 04/07/21 Page 3 of 7




                    The Diversity of Citizenship Requirement

      7.      Plaintiff is a citizen and resident of the state of Georgia. [Affidavit of

Evan E. Smith, IV, Ex. 4, ¶ 3].

      8.      Defendant Doko Hay d/b/a Dhugohay Trucking is a citizen and resident

of the state of North Carolina. [Affidavit of Evan E. Smith, IV, Ex. 4, ¶ 4].

      9.      Complete diversity exists in this action.

                    The Amount in Controversy Requirement

      10.     Plaintiff’s Complaint seeks a judgment for past and future medical

expenses, pain and suffering, disability, lost wages, loss of earning capacity, loss of

enjoyment of life, disability, anxiety, mental and emotional suffering, and all other

damages to be proven at trial. [Plaintiff’s Complaint, Ex. 1, ¶¶ 80-81].

      11.     Prior to filing suit, Plaintiff Cornelious Tuggle issued a settlement

demand in the amount of $750,000. [Plaintiff Cornelious Tuggle’s November 16,

2020 Settlement Demand, Ex. 5].

      12.     Plaintiff’s pre-suit settlement demand further alleged $86,340.21 in

past medical expenses and lost wages and $168,655.07 in expected future medical

expenses. [Plaintiff Cornelious Tuggle’s November 16, 2020 Settlement Demand,

Ex. 5].

      13.     The amount in controversy in this action exceeds $75,000.




                                           3
        Case 1:21-cv-01388-MLB Document 1 Filed 04/07/21 Page 4 of 7




                           The State Court Proceeding

      14.   The state court proceeding is identified as follows: Cornelious Tuggle

v. Doko Hay d/b/a Dhugohay Trucking, Civil File Action No.: 21-A-760 in the State

Court of Cobb County, Georgia. A Notice of Removal will be filed with the State

Court upon the filing of this Notice of Removal.

                           All State Court Documents

      15.   All state court documents required to be filed with this Notice are

attached hereto: Plaintiff’s Complaint for Damages [Exhibit 1] and Answer of

Defendant [Exhibit 2].

      WHEREFORE, Defendant Doko Hay d/b/a Dhugohay Trucking wishes to

exercise its rights under the provisions of 28 U.S.C. § 1441, et seq. to remove this

action from the State Court of Cobb County, Georgia to the United States District

Court, Northern District of Georgia, Atlanta Division.




                         [Signature on Following Page]




                                         4
        Case 1:21-cv-01388-MLB Document 1 Filed 04/07/21 Page 5 of 7




     This 7th day of April, 2021.

                                    NALL & MILLER, LLP

                                    By:   /s/ Evan E. Smith
                                          MICHAEL D. HOSTETTER
                                          Georgia Bar No.: 368420
                                          EVAN E. SMITH, IV
                                          Georgia Bar No. 514676

                                    ATTORNEYS FOR DEFENDANT
235 Peachtree Street NE,
North Tower, Suite 1500
Atlanta, Georgia 30303
Telephone: 404-522-2200
Facsimile: 404-522-2208
mhostetter@nallmiller.com
esmith@nallmiller.com




                                      5
        Case 1:21-cv-01388-MLB Document 1 Filed 04/07/21 Page 6 of 7




  CERTIFICATE OF COMPLIANCE WITH N.D. GA. LOCAL RULE 5.1

      I hereby certify that this NOTICE OF REMOVAL was drafted in

accordance with Northern District of Georgia Local Rule 5.1.


                               NALL & MILLER, LLP

                               By:   /s/ Evan E. Smith
                                     EVAN E. SMITH, IV
                                     Georgia Bar No. 514676

                                     ATTORNEY FOR DEFENDANT

NALL & MILLER, LLP
235 Peachtree Street NE,
North Tower, Suite 1500
Atlanta, Georgia 30303
Telephone: 404-522-2200
esmith@nallmiller.com




                                        6
          Case 1:21-cv-01388-MLB Document 1 Filed 04/07/21 Page 7 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing NOTICE

OF REMOVAL with the Clerk of Court in this matter, and served a true copy of

same by First Class U.S. Mail, proper postage prepaid, to the following counsel of

record:

                               R. Sean McEvoy
                      WHITHERITE LAW GROUP, LLC
                    600 West Peachtree Street, NW, Suite 740
                            Atlanta, Georgia 30308
                        sean.mcevoy@witheritelaw.com
                             Attorney for Plaintiff

      This 7th day of April, 2021.

                                     NALL & MILLER, LLP

                                     By:    /s/ Evan E. Smith
                                            EVAN E. SMITH, IV
                                            Georgia Bar No. 514676

                                     ATTORNEY FOR DEFENDANT
235 Peachtree Street NE,
North Tower, Suite 1500
Atlanta, Georgia 30303
Telephone: 404-522-2200
Facsimile: 404-522-2208
esmith@nallmiller.com




                                        7
